James McOughlin, Esq. Senior Deputy Corporation Counsel, Buffalo
The city has received a request for the use of city streets for a twenty-four hour motor vehicle endurance race. You ask whether the proposed race constitutes a lawful use of the public streets of the city.
The regulation of the use of public highways by motor vehicles is an area that has long been preempted by the State (People v Grant, 306 N.Y. 258,260 [1954]). The provisions of the Vehicle and Traffic Law are to be applicable and uniform throughout the State and no local authority may adopt regulations in conflict with that law unless expressly authorized by its provisions (§ 1600). Further, except as otherwise provided by the Vehicle and Traffic Law, local authorities have no power to require a permit for the use of the public highways or to exclude any owner or operator of a motor vehicle from the free use of the public highways (id., § 1604).
Section 1182 of the Vehicle and Traffic Law specifically relates to road races and to the need for permits for such races, as follows:
  "No races or contests for speed shall be held and no person shall engage in or aid or abet in any motor vehicle speed contest or exhibition of speed on a highway without the permission of the authorities of the state, city, town or village having jurisdiction and unless the same is fully and efficiently patrolled for the entire distance over which such race or contest for speed is to be held. * * *" Each driver in such a race or contest must produce written permission from local authorities (ibid.). A violation of this section constitutes a misdemeanor and a second conviction within twelve months of a violation is punishable by imprisonment for not more than six months or a fine of not more than two hundred dollars, or both fine and imprisonment. We note that the granting of permission under this authorization establishes affirmative duties for the governmental authority (Saari v State of New York, 203 Misc. 859 [Ct of Claims, 1953], affd  282 App. Div. 526 [3d Dept, 1953]).
We conclude that city streets may not be used for a motor vehicle race without written permission of city authorities and unless the streets over which the race is to be held are fully and efficiently patrolled.